—In a proceeding pursuant to CPLR articles 23 and 52 to quash information subpoenas issued to enforce a judgment of the Supreme Court, New York County, in an action entitled Cavendish Realty v Mistero, pending under Index No. 605444/97, the appeal is from an order of the Supreme Court, Nassau County (Adams, J.), dated March 26, 1999, which, inter alia, granted the application.
Ordered that the appeal is dismissed as academic, with costs, in light of the decision and order of the Appellate Division, First Department, in Cavendish Realty v Mistero, 268 AD2d 333). Santucci, J. P., Joy, Goldstein and Schmidt, JJ., concur.